Citation Nr: 1415357	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke as secondary to hypertension.

3.  Entitlement to service connection for diabetes mellitus as secondary to hypertension.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board acknowledges that private treatment records from Dr. G.S. reflect diagnosed hypertension in October 2000, a fasting blood sugar of 239 in August 2002, and diagnosed diabetes mellitus in October 2002.  

With regard to the Veteran's service treatment records, on his January 1967 induction report of medical history, the Veteran checked the box indicating a history of high blood pressure, and the induction examination report reflects a blood pressure reading of 136/84.  On his June 1969 separation report of medical history, the Veteran again checked the box indicating a history of high blood pressure, and the physician noted on the report "high blood pressure - existed prior to service, normotensive on induction."  The separation examination report reflects his blood pressure reading was 118/78.  None of the other service treatment records, however, reflect any notations regarding elevated blood pressure or hypertension, nor do any of the service treatment records reflect any notation regarding elevated blood sugar or diabetes.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

With regard to the Veteran's hypertension claim, as outlined above, no diagnosis of hypertension is shown on entry into service.  Although the Board acknowledges that the Veteran indicated that he had a history of high blood pressure on his induction report of medical history, the Board notes that the Veteran's history alone on an induction report of medical history does not constitute a condition having been "noted upon entry" for purposes of the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2013); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the Board finds that the presumption of soundness applies in this case with regard to the Veteran's claimed hypertension.

Also, as shown above, "hypertension" was noted on the Veteran's separation medical history report by the physician, and the Veteran currently has diagnosed hypertension.  While the Board acknowledges that the notation made by the physician indicates that the Veteran had a preexisting hypertension condition and that he was normotensive on entry, nevertheless, the presumption of soundness applies in this case, and therefore a remand is necessary to obtain a VA examination to clarify whether there is clear and unmistakable evidence that the Veteran's hypertension preexisted service and was not aggravated by service, or whether it had its onset in service or is otherwise related to his active service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).

In addition, the Veteran indicated in his August 2010 notice of disagreement that he was recently treated in May 2010 in the emergency room at Methodist Hospital in Dallas, Texas for his hypertension.  He also indicated in his notice of disagreement that there are outstanding private treatment records from Dr. G.S. dating back to 1987 or 1988 (12 or 13 years prior to the records in the claims file beginning in October 2000, which record reflects that the Veteran had recently relocated from living in Tennessee for three years).  Therefore, on remand, any outstanding treatment records from Methodist Hospital dated in May 2010, and from Dr. G.S. dated prior to 2000, should be obtained.

With regard to the Veteran's claim for service connection for residuals of a stroke as secondary hypertension, the Board acknowledges that the Veteran asserts that he was hospitalized from December 28, 1974, to January 8, 1975 at Methodist Central Hospital in Dallas, Texas due to a stroke caused by his hypertension, and treated by a Dr. S.R. at that facility during the hospitalization.  The RO requested copies of the treatment records from the facility in March 2011, and a negative response was received in March 2011.  The Board also acknowledges prior requests for the records were sent by the RO in July 2009 and September 2009 (albeit the September 2009 request was returned as undeliverable).  Because the hypertension claim is being remanded for further development, including for private treatment records from the Veteran's private physician Dr. G.S. dating back to 1987 or 1988, the Board finds that it would be premature at this time to render a decision on the claim for service connection for residuals of a stroke.  Therefore, the Board defers decision on this matter pending completion of the development directed herein regarding the hypertension claim.

With regard to the Veteran's claim for service connection for diabetes mellitus as secondary to hypertension, because the Board has remanded herein the claim for service connection for hypertension, and in light of the fact that diagnoses for the two conditions are shown dating back to 2000 and 2002, the Board will defer decision on this matter until that development has been completed, as the two matters are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private emergency room or hospitalization records from Methodist Hospital dated in May 2010; to that end, request a completed Form 21-4142 authorization from the Veteran.  

2. Obtain any outstanding private treatment records from Dr. G.S. as follows:

a. Those dated prior to 2000; and
b. Those dating from 2009.  

To that end, request a completed Form 21-4142 authorization from the Veteran.  

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. After all of the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed hypertension. The claims folder should be provided to the examiner for review in conjunction with the examination.

After reviewing the file, interviewing the Veteran, and conducting a thorough examination, the examiner should render an opinion as follows:

a) Whether it is clear and unmistakable (i.e. undebatable, obvious, manifest) that the Veteran has hypertension that preexisted service; and

b) If so, state whether it is clear and unmistakable that the Veteran's hypertension was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c) If a response above is negative, please opine as to whether it is at least as likely as not (50-50 probability) that the Veteran's hypertension had its onset in service or is otherwise related to service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.

5. Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


